Per Curiam.
This case was commenced in the Bayonne District Court on July 5th, 1928. The summons was returnable on July 12th, 1928. The state of the case shows that thereafter it *595was on the court’s calendar a number of times, viz., five times, until on November 13th, at the request of the defendant, the case was adjourned until November 23d and marked “peremptorily,” and then at the request of the defendant, the case was adjourned to two o’clock, at that time the defendant presented an affidavit of George Cassidy for a further adjournment on account of an absent witness,, Joseph Hogan, who, when an effort was made the day before to subpoena him he could not be found. This is the sole ground of appeal in this case alleged as error. This we think was not error. It was a matter resting in the discretion of the trial court. Moss v. Newmark, 6 N. J. Mis. R. 1040. The judgment of the Bayonne District Court is therefore affirmed, with costs.